Citation Nr: 1201247	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-43 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  He died in August 2008.  The appellant is his widow.

This matter to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO, inter alia, denied the appellant's claim for service connection for the cause of the Veteran's death.  In May 2009, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2009, and later that month, the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  During the Veteran's lifetime, service connection was not established for any disability.

3.  The Veteran's death certificate indicates that the immediate cause of his death was pancreatic cancer.

4.  Although the Veteran had active service in the Republic of Vietnam during the Vietnam Era, and thus may be presumed to have been exposed to herbicide agents (to include Agent Orange) during service, pancreatic cancer is not among the diseases the VA Secretary has recognized as etiologically related to herbicides exposure.

5.  Pancreatic cancer was first manifested many years following separation from service, and there is no competent evidence or opinion that even suggests the existence of a medical nexus between any such carcinoma and the Veteran's military service (to include any Agent Orange exposure therein).

6.  A disability of service origin did not cause, or contribute substantially or materially to cause, the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for dependency and indemnity compensation (DIC) benefits based on service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a September 2008 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate the claim for service connection for cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The November 2008 RO rating decision reflects the initial adjudication of the cause of death claim after issuance of the September 2008 letter.

The Board notes that the RO did not provide the appellant with a statement of conditions for which the Veteran was service connected at the time of his death, consistent with Hupp.  However, the claims file reflects that the appellant and her representative had actual knowledge that the Veteran was not service connected for any conditions at the time of his death.  In this regard, in the June 2011 Informal Hearing Presentation, the Veteran's representative noted that the Veteran had not established entitlement to service connection for any disability during his lifetime.  Given this, the Board finds that the absence of Hupp notice is harmless because actual knowledge by the appellant of what conditions the Veteran was service connected for at the time of his death is shown.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (where the appellant demonstrates awareness of the information and evidence necessary to establish entitlement to his claim, the appellant was not prejudiced by VA's failure to satisfy the duty to notify prior to the initial adjudication).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the appellant, and by her representative, on her behalf.

The Board also finds that no additional RO action to further develop the record in connection with this claim is required.  The Board acknowledges that no VA medical opinion was obtained in connection with this claim.  However, there is no competent evidence whatsoever to even suggest that the Veteran's death was medically related to his service.  As the current record does not reflect even a prima facie claim for service connection for the cause of the Veteran's death, VA has no obligation to obtain any medical opinion in this appeal.   See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id. 

During the Veteran's lifetime, service connection was not established for any disability.  His death certificate reflects that the immediate cause of his death was pancreatic cancer.  VA treatment records reflect that the Veteran was diagnosed with metastatic pancreatic cancer by a needle-guided biopsy in March 2008 after he noticed a weight loss of approximately 35 to 40 pounds and alopecia.  In April 2008, the Veteran was diagnosed with Stage 4 Adenocarcinoma of the pancreas, with a large 7.6 centimeter by 6.7 centimeter mass at the head of the pancreas with multiple metastatic lesions to the liver.  The Veteran died in October 2008 of pancreatic cancer.  An autopsy was not performed.

The appellant contends that the Veteran's fatal pancreatic cancer was caused by his exposure to Agent Orange during his military service in Vietnam, and that service connection for the cause of his death is thus warranted.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In addition, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).

The Board also points out that, where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946 and a malignant tumor becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Considering the record in light of pertinent legal authority, the Board finds that service connection for the cause of the Veteran's death is not warranted.

With regard to presumptive diseases associated with exposure to herbicide agents, the Board notes that, the Veteran's DD Form 214 indicates that he had service in the Republic of Vietnam.  As the Veteran served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides, to include Agent Orange.  The Board notes, however, that pancreatic cancer is not a disability subject to such presumption.  38 C.F.R. § 3.309(e). 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.  However, in this case, there is simply no medical evidence indicating that the Veteran's pancreatic cancer is related to in-service herbicide exposure.  In this regard, the Veteran's treatment records are completely silent as to any probative evidence reflecting that pancreatic cancer may possibly be causally linked with his in-service to herbicide exposure.

The Board further finds that the record does not otherwise provide a basis to award service connection for cause of the Veteran's death.  The service medical records are completely negative for findings or diagnoses of any carcinoma and for complaints or findings regarding the Veteran's pancreas.  Rather, on separation examination in August 1968, clinical evaluation of the endocrine system was normal.  There is also no medical evidence that pancreatic cancer was manifested (to any degree) during the first post-service year.  Hence, the legal authority governing presumptive service connection for malignant tumor as a chronic disease is of no avail to the appellant.  See 38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In fact, the first objective evidence of pancreatic cancer is reflected in the March 2008 VA treatment records-many decades after the Veteran's service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Significantly, moreover, the claims file includes no medical evidence or opinion even suggesting the existence of a medical relationship between pancreatic cancer and Veteran's military service (to include Agent Orange exposure), and neither the appellant nor her representative has presented, identified or even alluded to the existence of any such evidence or opinion.

Furthermore, any direct assertions by the appellant and/or her representative that there existed a medical relationship between the Veteran's pancreatic cancer and his service provides no basis for allowance of the claim.  Matters of diagnosis and etiology of medical disabilities generally within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training and expertise, neither the appellant nor her representative is competent to render a probative opinion on the medical matter of whether there existed a medical relationship between the Veteran's death from pancreatic cancer and his military service or any incident thereof-the matter upon which this claim turns.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


